       Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 1 of 20. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 HAILEY CLINTON                                    )        CASE NO.
 3238 Yorktown Drive, Apt. E                       )
 Oregon, Ohio 43616                                )        JUDGE:
                                                   )
                               Plaintiff,          )
                                                   )
                        v.                         )        COMPLAINT FOR DAMAGES
                                                   )        AND REINSTATEMENT
 LEGACY HEALTH SERVICES                            )
 2841 Munding Drive                                )        JURY DEMAND ENDORSED
 Oregon, Ohio 43616                                )        HEREIN
                                                   )
        Serve also:                                )
        Legacy Health Services                     )
        c/o DMD Management, Inc.                   )
        12380 Plaza Drive                          )
        Parma, Ohio 44130                          )
                                                   )
        -and-                                      )
                                                   )
 SARA RIEGAL                                       )
 c/o LEGACY HEALTH SERVICES                        )
 2841 Munding Drive                                )
 Oregon, Ohio 43616                                )
                                                   )
                               Defendants.         )

       Plaintiff, Hailey Clinton, by and through undersigned counsel, as her Complaint against

the Defendants, states and avers the following:

                                              PARTIES

1. Clinton is a resident of the city of Oregon, county of Lucas, state of Ohio.

2. Legacy Health Services (“Orchard Villa”) is a domestic corporation that operated a business

   located at 2841 Munding Drive, Oregon, Ohio 43616.

3. Orchard Villa was at all times hereinafter mentioned an employer within the meaning of 42

   U.S.C. § 2000e-2 et seq.
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 2 of 20. PageID #: 2




4. Orchard Villa was at all times hereinafter mentioned an employer within the meaning of R.C.

    § 4112.01 et seq.

5. Upon information and belief, Defendant Sara Riegal is a resident of the state of Ohio.

6. Riegal was at all times hereinafter mentioned, an individual who was a manager and/or

    supervisor at Orchard Villa who acted directly or indirectly in the interest of Orchard Villa.

7. Riegal was at all times hereinafter mentioned an employer within the meaning of 42 U.S.C.

    § 2000e-2 et seq.

8. Riegal was at all times hereinafter mentioned an employer within the meaning of R.C.

    § 4112.01 et seq.

9. Riegal made and/or participated in the adverse actions asserted herein.

                                    JURISDICTION & VENUE

10. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Clinton is alleging a

    Federal Law Claim under the Families First Coronavirus Response Act and the Civil Rights Act

    of 1964, 42 U.S.C. 2000e-2 et seq.

11. All material events alleged in this Complaint occurred in Lucas County.

12. This Court has supplemental jurisdiction over Clinton’s state law claims pursuant to 28 U.S.C.

    § 1367 as Clinton’s state law claims are so closely related to her federal law claims that they

    form part of the same case or controversy under Article III of the United States Constitution.

13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

14. Within 300 days of the conduct alleged below, Clinton filed a Charge of Discrimination with the

    Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2021-00685 against

    Orchard Villa.




                                                   .2
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 3 of 20. PageID #: 3




15. On June 4, 2021, the EEOC issued and mailed a Notice of Right to Sue letter to Clinton

    regarding the Charges of Discrimination brought by Clinton against Orchard Villa in EEOC

    Agency Charge No. 532-2021-00685.

16. Clinton received her Right to Sue letter from the EEOC in accordance with 42 U.S.C. § 2000e-

    5(f)(1) - which has been attached hereto as Plaintiff's Exhibit A.

17. Clinton has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

    letter.

18. Clinton has properly exhausted her administrative remedies pursuant to 29 C.F.R. §

    1614.407(b).

                                                  FACTS

19. Clinton is a female.

20. Clinton identifies as a lesbian.

21. Clinton is a former employee of Orchard Villa.

22. Clinton began working for Orchard Villa on or around July 2, 2019.

23. Orchard Villa employed Clinton as a licensed practical nurse.

24. Clinton has little to no history of meaningful discipline.

25. Orchard Villa employed Riegal as the Director of Nursing.

26. Riegal was Clinton’s immediate supervisor.

27. During all material events asserted herein, Riegal has and/or had authority to hire, fire, and/or

    discipline employees.

28. Riegal did not participate in the decision to hire Clinton.

29. Upon information and belief, Riegal is heterosexual.

30. Riegal was aware that Clinton was a lesbian.



                                                    .3
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 4 of 20. PageID #: 4




31. Riegal was aware that Clinton was married to another woman.

   (Clinton Make Workplace Safety Complaints Regarding Personal Protective Equipment)

32. Orchard Villa employed Clinton during the COVID-19 pandemic.

33. Orchard Villa is a long-term care facility.

34. Orchard Villa houses elderly patients who are particularly vulnerable to contract COVID-19.

35. Orchard Villa had a policy in place requiring its employees to wear personal protective equipment

    (“PPE”) while treating patients (“PPE Policy”).

36. Orchard Villa implemented the PPE Policy for its patients’ safety.

37. Clinton noticed that some of her coworkers were not wearing their PPE properly.

38. Clinton complained to Riegal about her coworkers’ failure to wear their PPE properly.

39. Clinton complained to Riegal that the failure to wear PPE correctly created an unsafe working

    environment.

40. Clinton complained to Riegal that the failure to wear PPE correctly endangered the safety of

    Orchard Villa’s residents.

41. Clinton complained to Riegal that the failure to wear PPE correctly endangered the safety of the

    public.

42. Riegal failed to correct Clinton’s coworkers to properly wear their PPE.

43. Riegal failed to enforce Orchard Villa’s PPE Policy.

44. Riegal’s failure to enforce Orchard Villa’s PPE Policy was a violation of R.C. § 4101.11.

45. R.C. § 4101.11 provides that “[e]very employer shall furnish employment which is safe for the

    employees engaged therein,” and “[n]o employer shall require, permit, or suffer any employee

    to go or be in any employment or place of employment which is not safe…”

46. Orchard Villa’s failure to ensure a safe work environment is in violation of R.C. § 4101.12.



                                                  .4
       Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 5 of 20. PageID #: 5




47. R.C. § 4101.12 provides that “No employer shall require, permit, or suffer any employee to go

   or be in any employment or place of employment which is not safe, and no such employer shall

   fail to furnish, provide, and use safety devices and safeguards, or fail to obey and follow orders

   or to adopt and use methods and processes reasonably adequate to render such employment

   and place of employment safe.”

48. R.C. § 4101.12 further provides that “No employer shall fail to do every other thing reasonably

   necessary to protect the life, health, safety, and welfare of such employees or frequenters.”

49. R.C. § 4101.12 further provides that “No such employer or other person shall construct,

   occupy, or maintain any place of employment that is not safe.”

50. Orchard Villa’s failure to ensure a safe work environment is in violation of Ohio public policy

   as recognized by the Ohio Supreme Court: “Ohio public policy favoring workplace safety is

   an independent basis upon which a cause of action for wrongful discharge in violation of public

   policy may be prosecuted.” Pytlinski v. Brocar Prod., Inc., 2002-Ohio-66, 94 Ohio St. 3d 77,

   80, 760 N.E.2d 385, 388 (2002).

51. The United States District Court for the Southern District of Ohio held “Pytlinski is still

   controlling, it is still good law, and it could not be clearer: ‘Ohio public policy favoring

   workplace safety is an independent basis upon which a cause of action for wrongful discharge

   in violation of public policy may be prosecuted.’” Lightner v. CB&I Constructors, Inc., No.

   14-CV-2087, 2016 WL 6693548, at *10 (S.D. Ohio Nov. 14, 2016) (quoting Pytlinski).

52. The United States District Court for the Southern District of Ohio held: “Retaliation against

   employees who file complaints regarding workplace safety, there, clearly contravenes the

   public policy of Ohio.” Hucke v. Marriott Hotel Services, Inc., 2008 WL 11352589, *4 (S.D.




                                                 .5
       Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 6 of 20. PageID #: 6




   Ohio), report and recommendation rejected on unrelated grounds in Hucke v. Marriott Hotel

   Services, Inc., 2008 WL 11352630 (S.D. Ohio).

53. The Tenth District Court of Appeals in Blackburn v. Am. Dental Ctrs., 22 N.E.3d 1149, 1158

   (10th Dist. 2014) held that R.C. §§ 4101.11 and 4101.12 “establish that there exists a clear

   public policy that is manifested in a state or federal constitution, statute, or administrative

   regulation in Ohio favoring workplace safety for employees and frequenters.”

54. The Tenth District Court of Appeals in Blackburn, 22 N.E.3d 1149, at 1158 further held “There

   is a statewide policy prohibiting termination of employees who report conduct and practices in

   a dental practice that present a risk of severe harm to patients or staff.”

55. The Tenth District Court of Appeals in Blackburn, 22 N.E. 3d 1149, at 1158 held that a “dental

   office” is a “place of employment.”

56. Orchard Villa operates a place of employment.

57. As Orchard Villa operates a place of employment, Ohio has a public policy protecting

   employees of Orchard Villa who report conduct and practices that present a risk of severe harm

   to staff.

58. Despite these concerns, Riegal did not make any changes.

59. Defendants jeopardized Ohio’s public policy ensuring a safe workplace in failing to take any

   action to ensure a safe workplace following Clinton’s complaint.

60. Upon information and belief, Defendants have a policy requiring investigations following

   receipt of a complaint of unsafe working conditions.

61. An investigation should include interviewing the complainant.

62. An investigation should include interviewing witnesses to the unsafe working conditions.

63. An investigation should include getting a written statement from the complainant.



                                                 .6
       Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 7 of 20. PageID #: 7




64. In response to Clinton’s complaint of unsafe working conditions, Defendants did not interview

   witnesses to the unsafe working conditions.

65. In response to Clinton’s complaint of unsafe working conditions, Defendants did not get a

   written statement from Clinton.

66. In response to Clinton’s complaint of unsafe working conditions, Defendants did not take

   corrective action to the unsafe working conditions.

67. Defendants ratified the unsafe working conditions in failing to conduct an investigation into

   Clinton’s complaint.

68. Defendants ratified the unsafe working conditions in failing to take corrective action following

   Clinton’s complaint.

69. Due to Riegal’s failure to enforce Orchard Villa’s PPE Policy, Clinton contacted the Lucas

   County Health Department.

70. Clinton contacted the Lucas County Health Department via telephone.

71. After Clinton’s complaint, the Lucas County Health Department showed up to Orchard Villa

   to investigate.

                                 (Clinton Contracts COVID-19)

72. The FFCRA requires covered employers to pay their employees up to two weeks’ pay if they

   are ordered to quarantine by a physician.

73. The FFCRA applied to employers with less than 500 employees.

74. Orchard Villa employs less than 500 employees.

75. The FFCRA applies to Orchard Villa.

76. In or around the end of May 2020, Clinton tested positive for COVID-19.

77. In response to Clinton’s positive COVID-19 test, her physician ordered Clinton to quarantine.



                                                 .7
       Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 8 of 20. PageID #: 8




78. In or around May 2020, Clinton engaged in protected activity by taking leave to quarantine

   due to testing positive for COVID-19.

79. Nine days after Clinton’s positive COVID-19 test, Orchard Villa demanded Clinton return to

   work.

80. In response to Orchard Villa’s return to work demand, Clinton’s physician provided Orchard

   Villa with paperwork reflecting that Clinton needed to be excused from work longer than 9

   days due to her positive COVID-19 test.

81. Despite being ordered to quarantine from her physician, Orchard Villa failed to pay Clinton

   for the period of time that she was quarantining.

                     (Orchard Villa Terminates Clinton’s Employment)

82. On or around July 3, 2020, Clinton fell ill and went to the emergency room.

83. While at the emergency room, a physician informed Clinton that she was dehydrated.

84. While at the emergency room, a physician ordered Clinton to receive intravenous fluids.

85. While at the emergency room, a physician ordered Clinton to refrain from working for the next

   two days.

86. The emergency room physician cleared Clinton to return to work on July 5, 2020.

87. After July 5, 2020, Clinton returned to work.

88. On or around July 14, 2020, Riegal terminated Clinton’s employment.

89. Riegal terminated Clinton’s employment under Orchard Villa’s policy governing attendance

   on holidays (“Holiday Policy”).

90. Riegal did not terminate heterosexual employees for violating the Holiday Policy.

91. Riegal did not terminate employees who did not complain about violations of Orchard Villa’s

   PPE Policy for violating the Holiday Policy.



                                                .8
         Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 9 of 20. PageID #: 9




 92. Riegal did not terminate employees who did not take leave for COVID-19 for violating the

     Holiday Policy.

 93. Upon information and belief, Defendants have a progressive disciplinary policy (“Progressive

     Discipline Policy”).

 94. Defendants have used the Progressive Discipline Policy when disciplining heterosexual

     employees.

 95. Defendants have used Progressive Discipline Policy when disciplining employees who have

     not complained of violations to the PPE Policy.

 96. Under the Progressive Discipline Policy, Clinton had not received any meaningful discipline.

 97. Under the Progressive Discipline Policy, Clinton had not received any verbal warnings for the

     Holiday Policy.

 98. Under the Progressive Discipline Policy, Clinton had not received any written warnings for the

     Holiday Policy.

 99. Under Progressive Discipline Policy, Clinton had not been suspended for the Holiday Policy.

100. Defendants skipped steps under the Progressive Discipline Policy when they terminated

     Clinton’s employment for the Holiday Policy.

101. Skipping steps under the Progressive Discipline Policy is an adverse employment action.

102. Skipping steps under the Progressive Discipline Policy is an adverse action.

103. Defendants intentionally skipped steps under the Progressive Discipline Policy when they

     terminated Clinton’s employment for the Holiday Policy.

104. Defendants willfully made the decision to skip steps under the Progressive Discipline Policy

     when they terminated Clinton’s employment.

105. Terminating Clinton’s employment was an adverse employment action.



                                                 .9
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 10 of 20. PageID #: 10




106. Terminating Clinton’s employment was an adverse action.

107. Defendants intentionally terminated Clinton’s employment.

108. Defendants willfully made the decision to terminate Clinton’s employment.

109. Riegal terminated Clinton’s employment due to her sexual orientation.

110. Orchard Villa terminated Clinton’s employment due to her sexual orientation.

111. Riegal terminated Clinton’s employment because she complained about Riegal’s failure to

     enforce Orchard Villa’s PPE Policy.

112. Orchard Villa terminated Clinton’s employment because she complained about Riegal’s failure

     to enforce Orchard Villa’s PPE Policy.

113. Riegal terminated Clinton’s employment because she reported Riegal’s failure to enforce

     Orchard Villa’s PPE Policy to the health department.

114. Orchard Villa terminated Clinton’s employment because she reported Riegal’s failure to

     enforce Orchard Villa’s PPE Policy to the health department.

  COUNT I: UNLAWFUL RETALIATORY TERMINATION IN VIOLATION OF THE
                             FFCRA

115. Clinton restates each and every prior paragraph of this Complaint as if it were fully restated

     herein.

116. Section 5104 of the Families First Coronavirus Relief Act (“FFCRA”) provides that it “shall

     be unlawful for any employer to discharge, discipline, or in any other manner discriminate

     against any employee who (1) takes [EPSL] leave….”

117. The FFCRA requires covered employers to pay their employees up to two weeks’ pay if they

     are ordered to quarantine by a physician.

118. The FFCRA applied to employers with less than 500 employees.

119. Orchard Villa employs less than 500 employees.


                                                 .10
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 11 of 20. PageID #: 11




120. The FFCRA applies to Orchard Villa.

121. In or around May 2020, Clinton engaged in protected activity by taking leave to quarantine

     due to testing positive for COVID-19.

122. Orchard Villa failed to pay Clinton for her physician-ordered quarantine.

123. Orchard Villa violated the FFCRA when it failed to pay Clinton for her physician-ordered

     quarantine.

124. After engaging in protected activity under the FFCRA, Defendants terminated Clinton’s

     employment.

125. Defendants terminated Clinton’s employment in retaliation for engaging in protected activity

     under the FFCRA.

126. In terminating Clinton’s employment, Defendants willfully violated Section 5104 of the

     FFCRA.

127. Defendants willful violation of the FFCRA constitutes a violation of the FLSA, 29 U.S.C.

     § 215(a)(3).

128. There is a causal link between the adverse actions and the employment actions herein,

     including the termination of Clinton’s employment.

129. As a result of Defendants’ acts, Clinton has suffered and will continue to suffer damages.

                    COUNT II: GENDER DISCRIMINATION IN VIOLATION OF
                                  42 U.S.C. § 2000e-2 et seq.

130. Clinton restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

131. In Bostock v. Clayton Cty., 140 S. Ct. 1731, 1739 (2020), the Supreme Court held that 42

     U.S.C. § 2000e-2 et seq. prohibition of discrimination “based on sex” includes sexual

     orientation.


                                                 .11
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 12 of 20. PageID #: 12




132. Clinton is a member of a statutorily protected class based on her gender under 42 U.S.C.

     § 2000e-2 et seq.

133. Clinton is a member of a statutorily protected class based on her sexual orientation under 42

     U.S.C. § 2000e-2 et seq.

134. Defendants treated Clinton differently than other similarly situated employees because Clinton

     failed to conform to Defendants’ perception of the female stereotype and/or how a female

     should act.

135. Defendants discriminated against Clinton on the basis of her gender throughout her

     employment with the company.

136. Defendants discriminated against Clinton because Clinton failed to confirm to Defendants’

     perception of the female stereotype and/or how a female should act.

137. As Clinton was married to another woman, Defendants knew or should have known that

     Clinton is a lesbian.

138. Defendants terminated Clinton’s employment without just cause.

139. Defendants terminated Clinton’s employment based on her gender.

140. Defendants’ discrimination against Clinton based on her gender violates 42 U.S.C. § 2000e-2

     et seq.

141. Clinton suffered emotional distress as a result of Defendants’ conduct, and is entitled emotional

     distress damages pursuant to 42 U.S.C. § 2000e-2 et seq.

142. As a direct and proximate result of Defendants’ conduct, Clinton suffered and will continue to

     suffer damages, including economic and emotional distress damages.




                                                  .12
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 13 of 20. PageID #: 13




      COUNT III: GENDER DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

143. Clinton restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

144. Clinton is a member of a statutorily protected class based on her gender under R.C. § 4112.01

     et seq.

145. Defendants treated Clinton differently than other similarly situated employees based on her

     gender.

146. Defendants discriminated against Clinton on the basis of her gender throughout her

     employment with the company.

147. Defendants terminated Clinton’s employment for calling off on a holiday.

148. Defendants did not terminate heterosexual employees’ employment for calling off on a

     holiday.

149. Defendants terminated Clinton’s employment for calling off on a holiday due to her being a

     lesbian.

150. Defendants terminated Clinton’s employment without just cause.

151. Defendants terminated Clinton’s employment based on her gender.

152. Defendants’ discrimination against Clinton based on her gender violates R.C. § 4112.01 et seq.

153. Clinton suffered emotional distress as a result of Defendants’ conduct, and is entitled emotional

     distress damages pursuant to R.C. § 4112.01 et seq.

154. As a direct and proximate result of Defendants’ conduct, Clinton suffered and will continue to

     suffer damages, including economic and emotional distress damages.




                                                  .13
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 14 of 20. PageID #: 14




      COUNT IV: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

155. Clinton restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

156. A clear public policy exists and is manifested in Ohio statutes and/or administrative

     regulations, or in the common law, against terminating and/or retaliating against an employee

     because he engages in protected activity under Ohio law.

157. A clear public policy exists and is manifested in R.C. § 4101.11 stating that “[e]very employer

     shall furnish employment which is safe for the employees engaged therein,” and “[n]o

     employer shall require, permit, or suffer any employee to go or be in any employment or place

     of employment which is not safe…”

158. The Ohio Supreme Court recognized that Ohio allows an individual to seek a public policy

     claim if she is terminated in retaliation for reporting to her employer that she is forced to work

     in an unsafe work environment. Greeley v. Miami Valley Maintenance Contrs., Inc., (1990),

     49 Ohio St.3d 228. See also Pytlinski v. Brocar Products, Inc., 94 Ohio St.3d 77 (Ohio 2011);

     Jenkins v. Cent. Transp., Inc., No. 09CV525, 2010 WL 420027 (N.D. Ohio Jan. 29, 2010).

159. A clear public policy exists and is manifested in Ohio statutes, and/or administrative

     regulations, or in the common law, against terminating an employee based on his complaints

     of dangerous, unsafe, or illegal activity.

160. Orchard Villa’s failure to ensure a safe work environment is a violation of R.C. § 4101.11.

161. R.C. § 4101.11 provides that “[e]very employer shall furnish employment which is safe for the

     employees engaged therein,” and “[n]o employer shall require, permit, or suffer any employee

     to go or be in any employment or place of employment which is not safe…”

162. Orchard Villa’s failure to ensure a safe work environment is in violation of R.C. § 4101.12.



                                                  .14
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 15 of 20. PageID #: 15




163. R.C. § 4101.12 provides that “No employer shall require, permit, or suffer any employee to go

     or be in any employment or place of employment which is not safe, and no such employer shall

     fail to furnish, provide, and use safety devices and safeguards, or fail to obey and follow orders

     or to adopt and use methods and processes reasonably adequate to render such employment

     and place of employment safe.”

164. R.C. § 4101.12 further provides that “No employer shall fail to do every other thing reasonably

     necessary to protect the life, health, safety, and welfare of such employees or frequenters.”

165. R.C. § 4101.12 further provides that “No such employer or other person shall construct,

     occupy, or maintain any place of employment that is not safe.”

166. Orchard Villa’s failure to ensure a safe work environment is in violation of Ohio public policy

     as recognized by the Ohio Supreme Court: “Ohio public policy favoring workplace safety is

     an independent basis upon which a cause of action for wrongful discharge in violation of public

     policy may be prosecuted.” Pytlinski v. Brocar Prod., Inc., 2002-Ohio-66, 94 Ohio St. 3d 77,

     80, 760 N.E.2d 385, 388 (2002).

167. The United States District Court for the Southern District of Ohio held “Pytlinski is still

     controlling, it is still good law, and it could not be clearer: ‘Ohio public policy favoring

     workplace safety is an independent basis upon which a cause of action for wrongful discharge

     in violation of public policy may be prosecuted.’” Lightner v. CB&I Constructors, Inc., No.

     14-CV-2087, 2016 WL 6693548, at *10 (S.D. Ohio Nov. 14, 2016) (quoting Pytlinski).

168. The United States District Court for the Southern District of Ohio held: “Retaliation against

     employees who file complaints regarding workplace safety, there, clearly contravenes the

     public policy of Ohio.” Hucke v. Marriott Hotel Services, Inc., 2008 WL 11352589, *4 (S.D.




                                                  .15
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 16 of 20. PageID #: 16




     Ohio), report and recommendation rejected on unrelated grounds in Hucke v. Marriott Hotel

     Services, Inc., 2008 WL 11352630 (S.D. Ohio).

169. The Tenth District Court of Appeals in Blackburn v. Am. Dental Ctrs., 22 N.E.3d 1149, 1158

     (10th Dist. 2014) held that R.C. §§ 4101.11 and 4101.12 “establish that there exists a clear

     public policy that is manifested in a state or federal constitution, statute, or administrative

     regulation in Ohio favoring workplace safety for employees and frequenters.”

170. The Tenth District Court of Appeals in Blackburn, 22 N.E.3d 1149, at 1158 further held “There

     is a statewide policy prohibiting termination of employees who report conduct and practices in

     a dental practice that present a risk of severe harm to patients or staff.”

171. The Tenth District Court of Appeals in Blackburn, 22 N.E. 3d 1149, at 1158 held that a “dental

     office” is a “place of employment.”

172. Orchard Villa operates a place of employment.

173. As Orchard Villa operates a place of employment, Ohio has a public policy protecting

     employees of Orchard Villa who report conduct and practices that present a risk of severe harm

     to staff.

174. Clinton complained to Riegal about her coworkers’ failure to wear their PPE properly.

175. Despite these concerns, Gardner did not make any changes.

176. Defendants’ termination of Clinton’s employment jeopardizes these public policies.

177. Defendants’ termination of Clinton’s employment was motivated by conduct related to these

     public policies.

178. Defendants had no overriding business justification for terminating Clinton’s employment.

179. As a direct and proximate result of Defendants’ conduct, Clinton has suffered and will continue

     to suffer damages, including economic, emotional distress and physical sickness damages.



                                                   .16
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 17 of 20. PageID #: 17




               COUNT V: RETALIATION IN VIOLATION OF R.C. § 3721.24

180. Clinton restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

181. During her employment, Clinton reported to Riegal that her coworkers were violating Orchard

     Villa’s PPE Policy.

182. Clinton reasonably believed that her coworkers’ violation of Orchard Villa’s PPE Policy

     constituted an act that neglected the safety and health of patients.

183. Riegal failed to take corrective action to Clinton’s complaint about her coworkers’ violation

     of Orchard Villa’s PPE Policy.

184. Due to Riegal’s failure to enforce Orchard Villa’s PPE Policy, Clinton contacted the Lucas

     County Health Department.

185. Clinton contacted the Lucas County Health Department because she reasonably believed that

     Riegal’s failure to enforce Orchard Villa’s PPE Policy constituted an act that neglected the

     safety and health of patients.

186. Riegal retaliated against Clinton by terminating her employment based on her complaints

     regarding this conduct.

187. Orchard Villa retaliated against Clinton by terminating her employment based on her

     complaints regarding this conduct.

188. Pursuant to R.C. § 3721.24(A), it is unlawful for an employer to take an adverse action against

     a person who, “in good faith, makes or causes to be made a report of suspected abuse,

     neglect...”

189. Pursuant to R.C. § 3721.24(A), protected activity also includes a person who “indicates an

     intention to make such a report.”



                                                  .17
        Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 18 of 20. PageID #: 18




190. Riegal’s termination of Clinton’s employment was in violation of R.C. § 3721.24.

191. Orchard Villa’s termination of Clinton’s employment was in violation of R.C. § 3721.24.

192. As a direct and proximate result of Defendants’ conduct, Bell suffered and will continue to

     suffer damages.

                                       DEMAND FOR RELIEF

     WHEREFORE, Clinton demands from Defendants the following:

 (a) Issue an order requiring Defendants to restore Clinton to one of the positions to which she was

     entitled by virtue of her application and qualifications, and expunge her personnel file of all

     negative documentation;

 (b) An award against each Defendant of compensatory and monetary damages to compensate

     Clinton for lost wages, emotional distress, and other consequential damages, in an amount in

     excess of $25,000 per claim to be proven at trial;

 (c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

 (d) An award of reasonable attorneys’ fees and non-taxable costs for Clinton claims as allowable

     under law;

 (e) An award of the taxable costs of this action; and

 (f) An award of such other relief as this Court may deem necessary and proper.




                                                 .18
Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 19 of 20. PageID #: 19




                                        Respectfully submitted,


                                        /s/ Fred M. Bean____________________
                                        Fred M. Bean (0086756)
                                        Taurean J. Shattuck (0097364)
                                        THE SPITZ LAW FIRM, LLC
                                        25200 Chagrin Boulevard, Suite 200
                                        Beachwood, OH 44122
                                        Phone: (216) 291-4744
                                        Fax: (216) 291-5744
                                        Email: fred.bean@spitzlawfirm.com
                                                taurean.shattuck@spitzlawfirm.com


                                        Attorneys For Plaintiff




                                  .19
  Case: 3:21-cv-01358-JJH Doc #: 1 Filed: 07/15/21 20 of 20. PageID #: 20




                                  JURY DEMAND

Plaintiff Hailey Clinton demands a trial by jury by the maximum number of jurors permitted.


                                                /s/ Fred M. Bean____________________
                                                Fred M. Bean (0086756)
                                                Taurean J. Shattuck (0097364)
                                                THE SPITZ LAW FIRM, LLC




                                          .20
